





Exhibit 10.8


LONG TERM PERFORMANCE SHARE AWARD AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN
 
THIS LONG TERM PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), made
effective as of [GRANT DATE], by and between Comtech Telecommunications Corp.
(the “Company”) and [PARTICIPANT NAME] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company approved, the Comtech Telecommunications Corp. 2000
Stock Incentive Plan (Amended and Restated Effective [DATE]) (the “Plan”);


WHEREAS, pursuant to Section 3.3 of the Plan, the Committee appointed by the
Company’s Board of Directors to administer the Plan (the “Committee”) has
adopted the Guidelines for Deferrable Long Term Performance Shares Granted under
the Plan, as amended and in effect at the date hereof (the “Guidelines”);


WHEREAS, the Company, through the Committee under the Plan, wishes to grant to
the Participant a Performance Share Award under Article IX of the Plan that,
following the achievement of the specified levels of performance, as set forth
on the document titled “Performance Goals and Corresponding Earned Shares”
attached hereto as Appendix A (the “Performance Goals”), and, subject to the
Participant’s continuing service with the Company or an Affiliate through the
Final Certification/Vesting Date (as defined below), may provide for the
issuance of a number of shares of the Company’s Common Stock corresponding to
the level of achievement of the Performance Goals (subject to accelerated
earning, vesting and payment of such shares as specifically provided herein);


WHEREAS, the Performance Goals are intended to constitute “Performance Goals,”
as set forth under the Plan; and


WHEREAS, such shares of Common Stock, when issued to the Participant, shall be
subject to the terms of this Agreement.


NOW, THEREFORE, the Company and the Participant agree as follows


1. Grant of Performance Share Award.  Subject to the restrictions, terms and
conditions of the Plan, the Guidelines and this Agreement, on [GRANT DATE] (the
“Grant Date”) the Company awarded and granted to the Participant an award under
Article IX of the Plan with the designated target number of [TARGET PERFORMANCE
SHARES] Performance Shares (the “Target Performance Shares”), and providing to
the Participant a conditional right to earn the Target Performance Shares, or a
number of Performance Shares for each Applicable Performance Period (as defined
below) ranging from 70% (at each applicable Threshold Performance level) to 200%
(at each applicable Maximum Performance level) of the Target Performance Shares,
by achievement of the designated levels of performance of each performance
criteria as specified in the Performance Goals attached hereto as Appendix A,
the earning of which would entitle the Participant to receive for each
Performance Share earned, in accordance with Section 2 below, one share of
Common Stock, subject to the provisions of Sections 3 and 4 below (the
“Performance Share Award”).  The Performance Shares granted under the
Performance Share Award are Deferrable Performance Shares under the Guidelines,
and the payment of shares of Common Stock upon vesting of Earned Shares (as
defined below) in accordance with the terms and conditions of this Agreement may
be deferred by the Participant in accordance with Section 4.2 of the
Guidelines.  If the Participant desires to defer the payment of Earned Shares,
the Participant must complete an election form prescribed by the Committee and
deliver it to the Company no later than six months before the end of the
Performance Period (as defined in Section 2) or, if earlier, the date the number
of Performance Shares to be earned has become readily ascertainable within the
meaning of Treasury Regulation Section 1.409A-2(a)(8).


2.  Certification/Vesting Date.  Subject to the Participant’s not incurring a
Termination of Employment prior to the Final Certification/Vesting Date (except
as otherwise specifically set forth in this Agreement), upon the Committee
determining and certifying the achievement of the applicable Performance Goals
on each of the applicable Annual Certification Dates with respect to the
performance period beginning on [FULL PERFORMANCE PERIOD] (the “Full Three-Year
Performance Period”), the performance period commencing on [FIRST APPLICABLE
PERFORMANCE PERIOD], or the performance period beginning on [SECOND APPLICABLE
PERFORMANCE PERIOD] (each an “Applicable Performance Period”), the Participant
shall have the right to receive one share of Common Stock for each Performance
Share earned based on the level of attainment of the applicable Performance
Goals for the Applicable Performance Period in accordance with Appendix A
(“Earned Shares”) during the Applicable Performance Period, subject to the
Participant meeting the service-based vesting requirements of Section 3.  The
Committee shall certify the level of achievement of each of the Performance
Goals no later than seventy-five (75) days following the end of the





--------------------------------------------------------------------------------





Applicable Performance Period (the date of each such certification the “Annual
Certification Date”, and the date of the Annual Certification Date following the
Full Three-Year Performance Period, the “Final Certification/Vesting Date”). If
on the Final Certification/Vesting Date the Committee determines and certifies
that the Performance Goal has not been achieved at the designated Threshold
Performance level, then all of the remaining unearned Performance Shares subject
to such Performance Goal shall be forfeited on the Final Certification/Vesting
Date. If on the Final Certification/Vesting Date the Committee determines and
certifies that the Performance Goal has been achieved at a level equal to or
greater than the designated Threshold Performance level but less than the
designated Target Performance level or the designated Maximum Performance level,
then any Performance Shares subject to such Performance Goal in excess of the
number of Earned Shares as determined in accordance with Appendix A shall be
forfeited on the Final Certification/Vesting Date. In the event of achievement
of a Performance Goal between performance levels, the number of Earned Shares
will be determined based upon linear interpolation.


3.  Death or Disability/Change in Control before the Final Certification/Vesting
Date; Effect of Terminations of Employment.


3.1.  Death, Disability and Termination of Employment. 


(i)
In the event of the Participant’s death or Disability prior to the Final
Certification/Vesting Date and prior to forfeiture of the Performance Shares,
the Performance Goals for the Full Three-Year Performance Period shall be deemed
to be satisfied at a level equal to the greater of the designated Target
Performance level or the Projected Performance Level (as defined in Appendix A)
as of the date of such death or Disability, and the resulting number of Earned
Shares less any Earned Shares earned for a prior completed Applicable
Performance Period (if any), together with the number of Earned Shares earned
for any prior completed Applicable Performance Period shall become fully vested
and shall (subject to Plan Section 17.13) be distributed to the Participant or
his or her beneficiary within sixty (60) days following the end of the fiscal
quarter in which the Participant’s death or Disability occurs.  The term
“Disability” shall have the meaning as set forth in Plan Section 2.14 treating
the Performance Shares as being subject to Code Section 409A, provided that a
“Disability” shall be deemed to have occurred only if it qualifies as a
disability within the meaning of Treasury Regulation Section 1.409A-1(e)(1).



(ii)
In the event of the Participant’s Termination of Employment without Cause (and
other than due to death or Disability) on a date that is both prior to the Final
Certification/Vesting Date and prior to a 409A Change in Control occurring, the
Participant shall earn for each Applicable Performance Period not completed on
the date of the Termination of Employment a number of Earned Shares (which shall
not be less than zero) in an amount equal to: (I) the product of (x) the number
of Performance Shares the Participant would have earned based on the projected
achievement of each of the Performance Goals for the Applicable Performance
Period which shall be calculated utilizing the actual achievement of the
applicable portion of the Performance Goals and assuming the same level of
performance through the end of the Applicable Performance Period, measured on
the last day of the fiscal quarter in which the Termination of Employment
without Cause occurs, times (y) a fraction, the numerator of which is the number
of days during the Applicable Performance Period in which the Participant was
employed, and the denominator of which is the number of days in the Applicable
Performance Period; less (II) any Earned Shares earned for any previously
completed Applicable Performance Periods. The resulting number of Earned Shares
(if any) plus the Earned Shares previously earned for previously completed
Applicable Performance Periods (if any), shall become fully vested and shall
(subject to Plan Section 17.13) be distributed to the Participant (i) with
respect to the previously Earned Shares described in clause (II) above, within
sixty (60) days following the Participant’s Termination of Employment without
Cause and (ii) with respect to the remaining Earned Shares, within sixty (60)
days following the end of the fiscal quarter in which the Participant’s
Termination of Employment without Cause occurs.



(iii)
In the event of any Termination of Employment (other than a Termination of
Employment without Cause or due to death or after Disability) prior to the Final
Certification/Vesting Date, except as otherwise provided in Section 3.2 (with
respect to Alternative Performance Shares following a 409A Change in Control),
all Performance Shares, including any Earned Shares, shall be forfeited on the
date of such Termination of Employment.  



3.2.   409A Change in Control.  In the event of a 409A Change in Control prior
to the Final Certification/Vesting Date, no acceleration of earning or vesting
shall occur with respect to the Performance Shares solely due to such event if
the Committee has reasonably determined in good faith, prior to the Assumption
Deadline (as defined below), that the Performance Shares shall be honored or
assumed, or new awards substituted therefor (each such honored, assumed or
substituted Performance Share hereinafter called an “Alternative Performance
Share”), by Participant's employer (or the parent or a subsidiary of such
employer) by the Assumption Deadline, provided that such Alternative Performance
Shares must meet the following criteria:


(i)
Each Alternative Performance Share must be based on stock which is traded on an
established securities market, or which






--------------------------------------------------------------------------------





will be so traded within thirty (30) days after the 409A Change in Control, or
provide for a cash payment not less than the cash value of the Performance Share
based on the highest consideration per share received by a holder of Common
Stock in the transaction or series of transactions that gave rise to the 409A
Change in Control;


(ii)
The Alternative Performance Shares must provide such Participant with rights,
terms, conditions and entitlements substantially equivalent to or better than
the rights, terms, conditions and entitlements applicable under the Performance
Shares, including, but not limited to, an identical or better vesting schedule;



(iii)The Alternative Performance Share must have economic value substantially
equivalent to the value of each Performance Share (such equivalent values to be
determined as of the time of the 409A Change in Control);


(iv)
In furtherance of clause (ii) above, the performance goal applicable to the
Alternative Performance Shares (the “Alternative Performance Goal”) and the
corresponding level at which Alternative Performance Shares shall be earned must
be determined by the Committee to be not less probable of being achieved than
the Performance Goal immediately prior to the 409A Change in Control (assuming
the 409A Change in Control had not occurred and assuming that the Company had
incurred no expense in connection with the 409A Change in Control);



(v)
The Alternate Performance Shares must be structured in a manner intended to
comply with Section 409A of the Code to avoid any adverse tax consequences
thereunder, to the extent applicable; and



(vi)
The Alternative Performance Shares shall provide that, in the event that, within
two years following the 409A Change in Control and prior to the Final
Certification/Vesting Date, either the Participant has a Termination of
Employment by his or her employer other than for Cause (with the result that
immediately thereafter the Participant is not employed by such employer or its
parent or other affiliates or that the Alternative Performance Shares otherwise
would be forfeited under their terms but for this provision), or if the
Participant would be paid a CIC Payment under Section 3(b)(i) of the Company’s
Change-in-Control Agreement upon a Termination of Employment by the Participant
for “Good Reason” (however designated), or under any other agreement with the
employer or its parent or other affiliates and Participant effects a Termination
of Employment for such Good Reason, then the Alternative Performance Goal for
the Full Three-Year Performance Period shall be deemed to be satisfied at the
Maximum Performance level as of the date of such Termination of Employment, and
the resulting number of earned Alternative Performance Shares less any
Performance Shares previously earned for a completed Applicable Performance
Period, which together with Performance Shares previously earned for previously
completed Applicable Performance Periods (if any) shall be the resulting Earned
Shares (or awarded cash), shall become fully vested and shall be distributed to
the Participant within five (5)business days thereafter.



(vii)
Any changes after the 409A Change in Control to the businesses the performance
of which is measured under the Alternative Performance Goal, including but not
limited to asset sales or dispositions, reorganizations, restructurings,
acquisitions, or discontinuations of operations, that will or could have an
adverse effect on the performance criteria under the Alternative Performance
Goal during the Full Three-Year Performance Period shall be accompanied by
adjustments to the Alternative Performance Goal to the extent permitted under
Section 162(m) of the Code so that such changes do not reduce the probability of
the Performance Goal being achieved at the level that would have been obtained
in the absence of such changes.



If the foregoing conditions are not met by the Assumption Deadline (as defined
below) (with reasonable provision made for compliance with those conditions to
be performed after the Assumption Deadline), the Performance Goal shall be
deemed to be satisfied at a level equal to the greater of the designated Target
Performance level or the Projected Performance Level (as defined in Appendix A)
as of the date of such 409A Change in Control, and the resulting number of
earned Performance Shares, which shall be the resulting Earned Shares, shall
become fully vested as of the 409A Change in Control (including in the case of a
Participant whose employment terminated between the time of the 409A Change in
Control and the Assumption Deadline) and shall (subject to Plan Section 17.13)
be distributed to the Participant within sixty (60) days following the end of
the fiscal quarter in which the 409A Change in Control occurs. For purposes of
this Section 3.2, the “Assumption Deadline” shall be the date of the 409A Change
in Control if the Company had at least twenty (20) days’ advance notice that the
409A Change in Control was anticipated to occur, and otherwise the Assumption
Deadline shall be the date ten (10) business days after the 409A Change in
Control.


The provisions of this Agreement supersede Plan Section 14.1(a).


4.  Vesting and Distribution of Earned Shares. Subject to Sections 3 and 5,
Earned Shares shall vest and become payable at the Final Certification/Vesting
Date if the Participant has not incurred a Termination of Employment prior to
the Final Certification/





--------------------------------------------------------------------------------





Vesting Date. Vested Earned Shares shall be distributed to the Participant on
the Final Certification/Vesting Date; provided, that in the event the
Participant has made a valid deferral election in accordance with Section 4.2 of
the Guidelines the vested Earned Shares shall be distributed to the Participant
in accordance with such deferral election and the Guidelines (a “Deferral
Election”).


Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to the Final Certification/Vesting Date and all
vesting shall occur only on the Final Certification/Vesting Date. 


5. Dividend Equivalents. In the event that the Company declares and pays
ordinary cash dividends on its outstanding Common Stock the record date for
which is on or after the Grant Date and on or before the date of distribution of
Earned Shares (including during any period of deferral at the election of the
Participant), the Participant shall be credited, as of the dividend payment
date, for each Performance Share that is potentially earnable under this
Agreement, a cash amount equivalent to the cash amount paid at that date on one
share of Common Stock, under Plan Section 9.2(d). Such credited cash amount of
dividend equivalents shall be earned and vested if and only if the related
Performance Share becomes earned and vested (i.e., it is forfeitable to the same
extent as the related Performance Share). No interest will be credited on
accrued dividend equivalents. Dividend equivalents will be distributable at such
time as the Earned Shares resulting from the earning and vesting of the
Performance Shares to which the dividend equivalents relate are distributed;
provided, however, that the Company may withhold cash dividend equivalents to
satisfy then applicable tax withholding obligations relating to Earned Shares
(to minimize the number of Earned Shares being withheld to satisfy tax
obligations) under Section 12.


6.  Detrimental Activity.  In the event the Participant engages in Detrimental
Activity prior to, or during the one (1) year period following the earlier of
the Participant’s Termination of Employment or the Final Certification/Vesting
Date, the Committee may direct (at any time within one year thereafter) that all
Performance Shares shall be immediately forfeited to the Company and that the
Participant shall pay over to the Company an amount equal to the gain realized
at the time of vesting of any Earned Shares. 


7.  Restrictions on Transfer.  The Participant shall not sell, negotiate,
transfer, pledge, hypothecate, assign, encumber, anticipate or otherwise dispose
of the Performance Share Award or Performance Shares, and such Performance Share
Award and Performance Shares shall not be subject to attachment or garnishment
by creditors of Participant or Participant’s beneficiaries (if any), except as
specifically permitted by the Plan and this Agreement, and only to the extent
permitted under Code Section 409A.  Any attempted Transfer in violation of this
Agreement and the Plan shall be void and of no effect. 


8.  Issuance Restrictions.  The Company is not obligated to issue any securities
if, in the opinion of counsel for the Company, the issuance of such Common Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or of any regulations of any governmental authority or any national
securities exchange.


9.  Securities Representations.  The shares of Common Stock will be issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:


9.1.  The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this section;


9.2.  The Common Stock must be held indefinitely by the Participant unless (i)
an exemption from the registration requirements of the Securities Act is
available for the resale of such Common Stock or (ii) the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the resale of such Common Stock and the Company is under no obligation to
continue in effect a Form S-8 Registration Statement or to otherwise register
the resale of the Common Stock (or to file a “re-offer prospectus”);


9.3.  The exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.


10.  Not an Employment Agreement.  Neither the execution of this Agreement nor
the issuance of the Performance Share Award or the Common Stock hereunder
constitute an agreement by the Company to employ or to continue to employ the
Participant during the entire, or any portion of, the term of this Agreement,
including but not limited to any period during which any shares of Common Stock
are outstanding.


11.  Power of Attorney.  The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing





--------------------------------------------------------------------------------





any instruments which such attorney-in-fact may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  The Company, as attorney-in-fact for
the Participant, may in the name and stead of the Participant, make and execute
all conveyances, assignments and transfers of Common Stock and property provided
for herein, and the Participant hereby ratifies and confirms that which the
Company, as said attorney-in-fact, shall do by virtue hereof.  Nevertheless, the
Participant shall, if so requested by the Company, execute and deliver to the
Company all such instruments as may, in the judgment of the Company, be
advisable for this purpose.


12.  Withholding.  The Participant acknowledges that the Participant is solely
responsible for all applicable foreign, federal, state, and local taxes with
respect to the Performance Share Award and the payments thereunder; provided,
however, that at any time the Company is required or permitted to withhold any
such taxes (including, without limitation, any employment taxes), the
Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable federal, state and
local or foreign taxes that the Company is required or permitted to withhold at
any time, including, if then permitted by the Company, by electing to reduce the
number of shares of Common Stock otherwise then deliverable to the Participant
under this Agreement.  Unless the Participant has informed the Company of the
Participant’s intent to make alternate arrangements to satisfy the Participant’s
withholding obligations satisfactory to the Company within either sixty (60)
days in advance of the applicable tax date or at a time when the participant is
not otherwise precluded from trading Common Stock under the Company’s insider
trading policies (unless otherwise determined by the Company) and relevant
amounts are actually paid, the Company or one of its Affiliates shall have the
automatic right to withhold such taxes from any amounts payable to the
Participant (including salary, wages and other compensation), including, but not
limited to, the right to withhold shares of Common Stock otherwise deliverable
to the Participant under this Agreement. The Company will withhold taxes (e.g.,
federal, state and local taxes, including payroll taxes) in an amount at least
equal to the statutory minimum taxes required to be withheld; provided, however,
at the Participant’s advance election the participant may request the Company
withhold additional amounts up to the Participant’s maximum individual tax rate
in each relevant jurisdiction applicable to the Participant at such time of
withholding, so long as the withholdings do not result in this Performance Share
Award being classified as a liability-based award in accordance with applicable
accounting standards.


13.  Miscellaneous.


13.1.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement.  Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to shares of Common Stock Transferred in
compliance with the terms hereof.


13.2.  This award of the Performance Share Award and the issuance of Common
Stock thereunder shall not affect in any way the right or power of the Board or
stockholders of the Company to make or authorize an adjustment, recapitalization
or other change in the capital structure or the business of the Company, any
merger or consolidation of the Company or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding. 
Performance Shares and Earned Shares shall be subject to adjustment in
accordance with Section 4.2(b) of the Plan, including during any period in which
payment of the Award is deferred at the election of Participant.  For clarity,
ordinary dividends on Common Stock will not trigger adjustments to Performance
Shares and Earned Shares, and any adjustments to Performance Shares and Earned
Shares shall take into account dividend equivalents credited thereon under
Section 5.


13.3.  The Participant agrees that the award of the Performance Share Award
under this Agreement and the issuance of Common Stock thereunder is special
incentive compensation and that the Performance Share Award (even if treated as
compensation for tax purposes) will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.


13.4.  No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


13.5.  The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.







--------------------------------------------------------------------------------





13.6.  The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


13.7.  All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to the Compensation Committee
of the Board.


13.8.  This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.


13.9.  The right to receive each payment of Earned Shares shall be treated as a
separate award for purposes of Section 409A of the Code.


14.  Rights as a Stockholder.  The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the
Performance Share Award unless and until the Participant has become the holder
of record of the shares of Common Stock. 


15.  Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  A copy of the
Plan has been delivered to the Participant.  If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.  Unless otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.


16.  Agreement and Grant Not Effective Unless Accepted. By signing below the
Participant agrees (i) to enter into this Agreement, and (ii) to the terms and
conditions of the Agreement. Until the Participant signs below and the Agreement
is countersigned by the Company, this Performance Share Award shall not be
effective and, if the Participant does not sign below and return to the Company
within 14 days from the date the Agreement is made available to the Participant,
this Performance Share Award shall be null and void.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


 
COMTECH TELECOMMUNICATIONS CORP.
Employee’s Signature
 
Social Security No.
 
 
 
By:
 
Home Address:
 
 
Authorized Officer
 
Street
 
 
 
 
 
City State Zip Code
 








--------------------------------------------------------------------------------





APPENDIX A


LONG TERM PERFORMANCE SHARE AWARD AGREEMENT
Performance Goal and Corresponding Earned Shares
Under the Comtech Telecommunications Corp.
2000 Stock Incentive Plan, as Amended and Restated [DATE]


Fiscal [YEAR - YEAR] Performance Period


The Participant shall earn Performance Shares in accordance with the provisions
set forth below, with any earned Performance Shares constituting Earned Shares
under the Participant’s Long Term Performance Share Award Agreement of which
this Appendix is a part (the “Performance Share Agreement”). Capitalized terms
in this Appendix shall have the meanings as defined in the Performance Share
Agreement.


[PERFORMANCE GOALS]





